516 F.2d 891
75-1 USTC  P 16,187
Alan SALTZMAN and those similarly situated et al.,Plaintiffs-Appellants,v.UNITED STATES of America et al., Defendants-Appellees.
No. 73-3035.
United States Court of Appeals,Ninth Circuit.
May 13, 1975.

Martha Goldin (argued), Hollywood, Cal., for plaintiffs-appellants.
Carleton D. Powell, Atty., Dept. of Justice (argued), Washington, D. C., for defendants-appellees.
OPINION
Before CHAMBERS, TRASK and SNEED, Circuit Judges.
PER CURIAM:


1
Saltzman seeks for himself and others to recover excise tax paid on telephone service as required by section 4251 of the Internal Revenue Code of 1954.  First Amendment grounds are asserted.


2
We find no discrimination here such as was proscribed by Grosjean v. American Press Co., 297 U.S. 233, 56 S.Ct. 444, 80 L.Ed. 660 (1936).  Absent some apparent discrimination against free speech, we hold the tax properly imposed.  Arizona Publishing Co. v. O'Neil, 22 F.Supp. 117 (D.Ariz.), affirmed, 304 U.S. 543, 58 S.Ct. 950, 82 L.Ed. 1518 (1938).


3
The judgment denying recovery is affirmed.